J-S27033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LEO JOSEPH MCALLISTER                      :
                                               :
                       Appellant               :   No. 23 WDA 2021

       Appeal from the Judgment of Sentence Entered September 3, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0007751-2017


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

CONCURRING MEMORANDUM BY OLSON, J.:                 FILED: January 11, 2022

        I agree with the Learned Majority that Appellant cannot be sentenced

for corruption of minors graded as a third-degree felony given that the trial

court failed to instruct the jury as to course of conduct, a critical element

which distinguishes the felony version of corruption of minors from the version

graded as a first-degree misdemeanor.              I question, however, whether

Appellant’s conviction for felony corruption of minors under 18 Pa. C.S.A.

§ 6301(a)(1)(ii) can be sustained in this appeal in view of the precise jury

instruction given by the trial court. In my view, Appellant’s claims implicate

not only the legality of his sentence but also his constitutional rights under




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S27033-21



Apprendi/Alleyene[1], which I believe (for reasons developed more fully

below) that Appellant properly preserved for appeal. Because, as the Majority

concludes, the jury was not charged with all elements needed to convict

Appellant of corruption of minors graded as a third-degree felony, I am unable

to conclude, with confidence, that Appellant’s felony conviction was proper.

Notwithstanding, the jury was instructed with all of the elements needed to

establish the crime of corruption of minors as a first-degree misdemeanor

under 18 Pa. C.S.A. § 6301(a)(1)(i) and the evidence was sufficient to convict

Appellant of this crime.      Accordingly, I would vacate Appellant’s conviction

under Section 6301(a)(1)(ii), order the trial court to impose a conviction under

Section 6301(a)(1)(i), and remand for resentencing.

       Following his conviction and sentence, Appellant filed a timely

post-sentence motion which included a claim that his conviction for corruption

of minors was insufficient as a matter of law.            Post-Sentence Motion ¶ 6;

Amended Post-Sentence Motion ¶ 7. The trial court denied his post-sentence

motion by order on November 7, 2019. No direct appeal was filed within 30

days, but on August 17, 2020, Appellant filed a petition under the

Post-Conviction     Relief   Act,    42   Pa.    C.S.A.    §§   9541-9546,   seeking

____________________________________________


1 Apprendi v. N.J., 530 U.S. 466 (2000) (other than the fact of a prior
conviction, any fact that increases penalties for a crime beyond the prescribed
statutory maximum must be submitted to the jury and proven beyond a
reasonable doubt); Alleyne v. U.S., 570 U.S. 99 (2103) (any fact that
increases the mandatory minimum sentence for a crime is an element of the
crime and must be submitted to the jury and proven beyond a reasonable
doubt).

                                           -2-
J-S27033-21



reinstatement of his appellate rights, which the trial court granted on

November 23, 2020. A timely notice of appeal was filed. In accordance with

the trial court’s order of December 28, 2020, Appellant filed a timely Rule

1925(b) concise statement of errors complained of on appeal which included

the following claim of error:

            Corruption of minors jumps in grading from a first-degree
            misdemeanor to a third-degree felony provided proof of
            “any course of conduct in violation of Chapter 31 of Title
            18.” The finding of that fact increases the maximum
            possible sentence by two years. The jury wasn’t instructed
            on “course of conduct,” yet Appellant stands convicted of
            corruption of minors as a third-degree felony. Is that
            contrary to the Apprendi/Alleyne line of cases?

Appellant’s 1925(b) statement, p. 1-2 (emphasis added).         Thus, the issue

raised by Appellant in his concise statement, although not a model of clarity,

asks whether Appellant’s conviction of corruption of minors as a third-degree

felony can stand when all elements of the crime were not submitted properly

to the jury in violation of Apprendi and Alleyne.

      Although couched in terms of sufficiency of the evidence (or a violation

of constitutional rights), the trial court viewed the issue as one involving the

legality of Appellant’s sentence and analyzed it as such. Trial Court Opinion,

2/23/21, p. 2 (“Appellant’s first issue raised on appeal relates to the legality

of his sentence”). Following the trial court’s lead, Appellant’s brief filed with

this Court phrased the question presented as:

            Corruption of minors jumps in grading from a first-degree
            misdemeanor to a third-degree felony provided proof of


                                      -3-
J-S27033-21


              “any course of conduct in violation of Chapter 31 of Title
              18.” The finding of that fact increases the maximum
              possible sentence by two years. The jury wasn’t instructed
              on “course of conduct,” yet Appellant stands convicted of
              corruption of minors as a third-degree felony. Does that
              constitute an illegal sentence?

Appellant’s Brief at 4 (emphasis added; brackets omitted).

       In my view, this is not a legality of sentence issue and should not be

analyzed as such.2 Instead, the issue (which was preserved) is whether the

fact of a “course of conduct” was presented to the jury properly such that the

jury could make that factual finding beyond a reasonable doubt. If not,

Appellant’s conviction for corruption of minors as a third-degree felony cannot

stand.

       Appellant was charged with, inter alia, corruption of minors under

Section 6301(a)(1)(ii). Criminal Complaint, Count 2. This section provides:

              Whoever, being of the age of 18 years and upwards, by any
              course of conduct in violation of Chapter 31 (relating
              to sexual offenses) corrupts or tends to corrupt the
              morals of any minor less than 18 years of age, or who aids,
              abets, entices or encourages any such minor in the
              commission of the offense under Chapter 31 commits a
              felony of the third degree.




____________________________________________


2  Appellant was sentenced to a concurrent term of two to four years’
incarceration for corruption of minors graded as a third-degree felony. N.T.
Sentencing at 8, 26; Sentencing Order, 9/3/19. Two to four years of
incarceration for a third-degree felony is not an illegal sentence. Instead, the
gravamen of Appellant’s claim appears to be that he should not have been
convicted/sentenced of a third-degree felony in view of the precise instructions
issued to the jury and under the unique facts and circumstances of this case.

                                           -4-
J-S27033-21


18 Pa. C.S.A. § 6301(a)(1)(ii) (emphasis added). Thus, to convict Appellant

of corruption of minors as a third-degree felony, the jury needed to find

beyond a reasonable doubt that i) Appellant was 18 years of age or older; ii)

the victim was a minor less than 18 years of age; iii) Appellant attempted to

corrupt the morals of the victim through improper sexual contact in violation

of Chapter 31 of the Crimes Code; and (iv) Appellant engaged in a course of

conduct in violation of Chapter 31.

      In the case at hand, there is no question that the jury was not properly

instructed as to the four elements required to convict Appellant of corruption

of minors as a third-degree felony. Although the trial court instructed the jury

as to the first three elements of the crime, it failed to advise the jury as to

what “a course of conduct” means and that the jury was required to find,

beyond a reasonable doubt, that Appellant engaged in a course of conduct

through improper sexual contact with victim. N.T. Trial at 308-09. The jury

returned a verdict of guilty as to the crime of corruption of minors and made

the additional finding that Appellant “engaged in a course of conduct

constituting sexual offenses.” Verdict, 6/11/19, at 2. However, the jury was

never instructed, with specific reference to the offense of corruption of minors,

what is meant by “a course of conduct constituting sexual offenses” nor was

the jury told that it had to make this factual finding beyond a reasonable doubt

in order to find Appellant guilty of corruption of minors as defined by Section

6301(a)(1)(ii).   Instead, in the absence of appropriate guidance, “the jury


                                      -5-
J-S27033-21


simply found what it was not permitted to find”; i.e. that Appellant engaged

in a course of conduct involving sexual offenses. Commonwealth v. May,

656 A.2d 1335, 1344 (Pa. 1995).

      In May, the appellant was sentenced to death because the jury found

that the killing of the victim was committed while in the perpetration of a

felony; i.e., rape. During the penalty phase, the Commonwealth presented

two aggravating circumstances, one being that the killing occurred during

attempted rape. Before deliberating on the penalty to be imposed, the jury

was instructed as to the elements of attempted rape and never instructed as

to the elements of rape. The appellant argued that the verdict was invalid as

the jury was not instructed on the elements of rape and that the evidence was

insufficient to support a finding that the victim was raped. Our Supreme Court

agreed with the appellant and vacated the death sentence finding as follows:

            The jury here simply found what it was not permitted to find.
            We decline to speculate as to what the jury may have
            intended and refuse to attempt to “mold” the death
            sentence verdict to that intention, whatever it may be, since
            there is not evidence on the record as to the jury’s intention
            other than it “found” that [a]ppellant committed the crime
            of rape.

Id. at 1344-1345 (footnote omitted). See also Commonwealth v. Billa,

555 A.2d 835, 845 (Pa. 1989), abrogated on other grounds, Commonwealth

v. Freeman, 827 A.2d 385 (Pa. 2003) (Although the Commonwealth

presented aggravating circumstances that the killing was committed during a

rape, the trial court failed to instruct the jury as to the elements of rape. The


                                      -6-
J-S27033-21


Supreme Court held that it was error to allow the jury to speculate as to the

elements of the crime holding: “the court must define the elements of any

felony which the Commonwealth seeks to use as the basis for conviction or

sentence”).

      In the instant case, although charged with corruption of minors under

Section 6301(a)(1)(ii), which requires a finding that Appellant engaged in a

course of conduct involving sexual offenses, the jury was never told what that

meant. Yet, on the verdict form, when asked whether Appellant was guilty or

not guilty of corruption of minors, the jury responded “Guilty”. The jury went

on to answer the following question: “Do you find that the defendant engaged

in a course of conduct constituting sexual offenses?” by answering “Yes”.

Verdict, 6/11/919 at 2. As the trial court never advised the jury that “course

of conduct” was a required element of the crime of corruption of minors under

Section 6301(a)(1)(ii), never defined this element of the crime, and never told

the jury that this element had to be proven beyond a reasonable doubt, the

jury “simply found what it was not permitted to find.”      It would be mere

speculation to conclude that the jury found, beyond a reasonable doubt, that

all four elements of the crime of corruption of minors as a third-degree felony

were established.    Hence, I believe that the conviction under Section

6301(a)(1)(ii) must be vacated.




                                     -7-
J-S27033-21


      I note, however, that the jury was properly charged with the elements

of the crime of corruption of minors as a first-degree misdemeanor. Section

6301(a)(1)(i) of Title 18 defines this crime as follows:

            Except as provided in subparagraph (ii) [which requires a
            finding of a course of conduct in violation of Chapter 31
            (relating to sexual offenses)], whoever, being of the age of
            18 years and upwards, by any act corrupts or tends to
            corrupt, the morals of any minor less than 18 years of age,
            or who aids, abets, entices of encourages any such minor in
            the commission of any crime, or who knowingly assists, or
            encourages such minor to in violating his or her parole or
            any order of court, commits a misdemeanor of the first
            degree.

18 Pa. C.S.A. § 6301(a)(1)(i) (emphasis added). In this case, the record is

replete with evidence that Appellant (who was over 18 years of age) engaged

in any act that corrupted or tended to corrupt the morals of the victim (who

was less than 18 years of age). Moreover, the jury was properly charged as

to both the elements of this crime and the requirement that all the elements

had to be proven beyond a reasonable doubt.            The verdict form clearly

indicates that the jury found Appellant guilty of the crime of corruption of

minors. As the evidence is sufficient to support a conviction under Section

6301(a)(1)(i) and as the jury was properly instructed as to the offense under

this section, I would instruct the trial court to enter a conviction of corruption




                                      -8-
J-S27033-21


of minors as a first-degree misdemeanor and remand to the trial court for

resentencing on that offense.3




____________________________________________


3 It could be argued that merely remanding for resentencing, as the learned
Majority does, is sufficient to rectify the error in this case. I disagree. Unless
the conviction under 18 Pa. C.S.A. § 6301(a)(1)(ii) is vacated, Appellant
continues to stand convicted of a third-degree felony as opposed to a
first-degree misdemeanor which could have future consequences for
Appellant.

                                           -9-